NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant claims a method, system and handling plant for controlling travel of automated guided transport vehicle and manually guided transport vehicle for transferring containers.  The transport vehicle travel within a transfer area and directly transfer containers between the automated and manual transfer vehicles.  The method and system grants or denies authorization for vehicles to enter the transfer zone, and when the manual vehicle is denied permission, an intervention is automatically triggered in the manual vehicle to prevent entry into the transfer zone.  After an extensive search of the prior art, the examiner was unable to find a teaching of the invention as claimed.
Examples of the best prior include US 2020/0307924, US 2020/0156627, US 2014/0255130 and JP 2957294.  These references teach the current state of the prior art, which include systems for controlling transfer vehicle, but do not teach the control for automatically triggering an intervention in a manual vehicle to prevent entry of the manual vehicle to the transfer area when authorization is denied, as claimed.  As such claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938. The examiner can normally be reached M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



20 July 2022